Exhibit 10.1

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS AGREEMENT.  THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST.  A COMPLETE VERSION OF THIS AGREEMENT HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

RESEARCH AND DEVELOPMENT AGREEMENT

 

This Research Agreement (“Agreement”) is between PerkinElmer Health
Sciences, Inc., a Delaware corporation with a principal place of business at 940
Winter Street, Waltham, MA 02451 (“PerkinElmer”), and Trovagene, Inc., a
Delaware corporation with a principal place of business at 11055 Flintkote
Avenue, San Diego, CA 92121 (“TROV”), and is effective as of the date of last
signature below (the “Effective Date”).  PerkinElmer and TROV may be referred to
each individually as a “Party” or collectively as “Parties.”

 

WHEREAS, PerkinElmer has expertise in the development and commercialization of
Chemagen technology for nucleic acid preparation and TROV has expertise in the
development and commercialization of technology for isolating, extracting, and
analyzing nucleic acids from urine (“Transrenal NA Technology” or “TrNA
Technology”); and

 

WHEREAS, the Parties desire to evaluate the potential of combining TROV’s TrNA
Technology with PerkinElmer’s Chemagen Technology to research, validate and
develop a hepatocellular carcinoma (“HCC”) assay; and

 

WHEREAS, PerkinElmer desires to have an option for licensing TROV’s TrNA
Technology for HCC (“HCC Option”) and to have an option for licensing TROV’s
TrNA Technology for * and diagnostics (“* Option”).

 

WHEREAS, TROV desires to have an option, following PerkinElmer’s failure to both
exercise either the HCC Option or the * Option and conclude negotiations for
definitive licenses, in each case, for licensing certain interests in
PerkinElmer’s intellectual property rights.

 

NOW THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, the Parties hereby agree as follows:

 

1.                                       Scope of Proof of Principle (“PoP”)
Work.  The Parties have agreed upon terms for evaluating and developing TrNA
Technology and Chemagen Technology in the field of for the assessment of
hepatocellular carcinoma (HCC) risk (“HCC Field”).

 

2.                                       Performance and Funding of PoP Work. 
The agreed schedule of work for Phases 1.0 through 3.5 of the PoP work is
attached as Schedule 1.

 

2.1                                 PerkinElmer shall pay TROV according to the
following schedule, for development expenses for each phase of the PoP work.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion.

 

 

CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

Phase 

 

Payment

 

Timing

 

 

 

 

 

 

 

Phase 1.0 and 1.5

 

$*

 

Payable within thirty (30) days of execution of this Agreement

 

 

 

 

 

 

 

Phase 2.0 and 2.5

 

$* (Subject to adjustment to scope of work as mutually agreed to by the Parties)

 

Subject to Termination of PoP for thirty (30) days after end of Phase 1.5

 

 

 

 

 

 

 

Phase 3.0 and 3.5

 

$* (Subject to adjustment to scope of work as mutually agreed to by the Parties)

 

Subject to Termination of PoP for thirty (30) days after end of Phase 2.5

 

 

2.2                                 TROV will invoice PerkinElmer within fifteen
(15) days of the execution of this Agreement for the Phase 1.0 and 1.5
development expense and PerkinElmer will make a payment of $*, within thirty
(30) days of receipt of TROV’s invoice.

 

2.3                                 After Phase 1.0 and 1.5, and again after
Phase 2.0 and 2.5, TROV and PerkinElmer may each individually terminate all
future Phases by written notification to the other party (“Termination of PoP”)
within thirty (30) days after completion of the Phase.  Absent a timely written
notification, TROV will invoice PerkinElmer within fifteen (15) days for the
next phase, if any, and PerkinElmer will make a payment within thirty (30) days
of receipt of TROV’s invoice.  Non-payment of the invoice within 30 days will
have the same effect as a written notification to TROV for Termination of PoP. 
For the avoidance of doubt, and by exercising Termination of PoP, neither Party
is committed to any PoP work beyond Phases 1.0 and 1.5.

 

2.4                                 TROV and PerkinElmer agree that in the
absence of a Termination of PoP by either Party, the Parties may mutually agree
to adjust, alter, and/or modify the scope of work, the objective, the timing,
the payment, the supplies, the inputs required from either Party, the
deliverables, the experimental design, and the management plan, for any
remaining Phase of the PoP work.

 

3.                                       Intellectual Property Rights.

 

3.1                                 Pre-Existing Intellectual Property Rights
(“IPR”).  The Parties agree that (i) PerkinElmer owns and maintains all
intellectual property rights to any and all pre-existing PerkinElmer technology,
and (ii) TROV owns and maintains all intellectual property rights to any and all
pre-existing TROV technology, in each instance, “Background IPR”.

 

3.2                                 Inventions.  The Parties agree that there
may be technical and/or scientific ideas, developments, and/or improvements
conceived and reduced to practice by either Party or both, or by employees or
third party contractors that are employed by or engaged by either Party or both,
in the performance of any activities under the Agreement.  Any such technical
and/or scientific ideas, developments, and/or improvements, for which a patent
application is filed in a patent office, domestic or foreign, shall be deemed an
“Invention” except for any developments that are designated, in advance by both
Parties, as “work for hire”.  Inventorship of any Invention shall be determined
in accordance with U.S. patent laws.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion.

 

2

--------------------------------------------------------------------------------


 

Except as agreed to by the Parties as set forth below, Ownership of Inventions
shall follow inventorship, and may be sole or joint, except in the event a
particular project identifies the development effort as, “work for hire” and
identifies a Party as a sole owner.  Each Party shall notify the other of an
Invention in writing within thirty (30) days of receiving an invention
disclosure.

 

3.3                                 Phase 1.0 Intellectual Property Ownership. 
All Inventions arising from Phase 1.0 of the PoP work shall be the sole and
exclusive property of TROV.  TROV shall inform PerkinElmer in writing of any
Inventions as and when they occur and shall, if requested by PerkinElmer, supply
a report detailing all the Inventions of the PoP work no later than thirty (30)
days after its completion.  For any Invention arising from Phase 1.0 with
PerkinElmer ownership by effect of U.S. inventorship law, PerkinElmer agrees to
assign its rights to TROV.  In the event that TROV or PerkinElmer is the sole
owner of an Invention, either due to inventorship or assignment, such Invention
shall be subject to the Options of sections 4, 5 and 6 below.

 

3.4                                 Phase 1.5 Intellectual Property Ownership. 
All Inventions arising from Phase 1.5 of the PoP work shall be the sole and
exclusive property of PerkinElmer and shall be subject to the Options of section
s 4 and 5 noted below.  However, nothing in this Agreement shall be construed to
provide PerkinElmer any license rights to any necessary TROV Background IPR
absent execution by both Parties of a separate agreement after PerkinElmer’s
exercise of the HCC Option or * Option and negotiation as set forth in
Section 4.  PerkinElmer shall inform TROV in writing of any Inventions as and
when they occur and shall, if requested by TROV, supply a report detailing all
the Inventions of the PoP work no later than thirty (30) days after its
completion.  For any Invention arising from Phase 1.5 with TROV ownership by
effect of U.S. inventorship law, TROV agrees to assign its rights to
PerkinElmer.  In the event that TROV or PerkinElmer is the sole owner of an
Invention, either due to inventorship or assignment, such Invention shall be
subject to the Options of sections 4, 5 and 6 below.

 

3.5                                 Phases 2.0 through 3.5 Intellectual Property
Ownership.  Ownership of all Inventions arising from PoP work in Phases 2.0,
2.5, 3.0, and 3.5 shall follow U.S. inventorship law, and may be sole or joint. 
In the event that TROV or PerkinElmer is the sole owner of an Invention, such
Invention shall be subject to the Options of sections 4 and 5below.  In the
event that TROV and PerkinElmer jointly own an Invention, and the Invention is a
derivative or improvement of TROV Background IPR, PerkinElmer agrees to assign
all rights, title and interest in the Invention to TROV.  In the event that TROV
and PerkinElmer jointly own an Invention, and the Invention is a derivative or
improvement of PerkinElmer Background IPR, TROV agrees to assign all rights,
title and interest in the Invention to PerkinElmer.  In all instances, such
assigned Inventions are also subject to the Options in sections 4, 5 and 6. 
Each Party shall inform the other Party in writing of any Inventions as and when
they occur and shall, if requested by the other Party, supply a report detailing
all the Inventions of the PoP work no later than thirty (30) days after its
completion.

 

3.6                                 Patent Filings for Inventions.  Each Party
will solely bear all responsibility for obtaining or securing rights to an
Invention solely owned by the Party.

 

3.7                                 Jointly Owned Intellectual Property (“Joint
IP”).  Subject to the Option rights of Sections 4, 5 and 6, Intellectual
property that is jointly owned by more than one Party (each a “Joint Owner”)
shall be in accordance with U.S. patent laws.  Each Joint Owner of Joint IP will
have a joint and undivided equal interest in such Joint IP.  Each Joint Owner
may use, license, and otherwise exploit such Joint IP throughout the world
without the consent of, or any obligation to account to, the other Joint Owner. 
The Parties will negotiation in good faith the allocation of responsibilities
for prosecution of any Joint IP.  Each Joint Owner will cooperate with the other
Joint Owner in registering, maintaining, protecting, and enforcing Joint IP, and
will take such actions and execute such documents as the other Joint Owner may
reasonably request in connection therewith.  Each Joint Owner agrees that it may
be joined in any action that requires the joinder or agreement of all co-owners
at the expense of the Party initiating the action.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion.

 

3

--------------------------------------------------------------------------------


 

3.8                                 Additional Patent Filings.  During the
course of the proof of principle work, TROV and PerkinElmer have agreed that it
may be desirable to file additional patent applications (including divisionals
etc.) relating to the TROV IPR in order to maximise its value in the HCC Field. 
Any patent application filed in the name of TROV shall be managed by TROV and
TROV shall be responsible for patent costs until such time as PerkinElmer
exercises the HCC Option or * Option to license the TROV IPR.  Thereafter,
PerkinElmer shall pay one-half of all reasonable costs incurred (regardless
whether incurred prior to or after the HCC Option or * Option exercise) and TROV
shall invoice PerkinElmer periodically to recover these costs, to be paid no
later than 30 days from receipt.  At such time as PerkinElmer becomes an
exclusive licensee, TROV agrees to consider PerkinElmer’s suggestions concerning
patent strategy.

 

3.9                                 Each Party will ensure that its employees,
agents and other individuals who participate in the PoP work have effectively
and irrevocably assigned to such Party in writing any and all rights they may
have in or to any Invention.

 

3.10                           No Party will file, or cause to be filed, any
patent application contrary to, or asserting ownership which is in any manner
inconsistent with, the ownership and assignment provisions set forth in this
Section 3.  Promptly upon the written request of a Party affected by a breach
(whether or not intentional) of this Section, the breaching Party will assign
any such patent application or resulting patent to the affected Party.

 

3.11                           This Agreement constitutes a “joint research
agreement” as that term is used in 35 USC Section 102(c).

 

4.                                       HCC Option for PerkinElmer to Obtain
Exclusive License Rights.

 

4.1.                              TROV shall grant PerkinElmer an exclusive
option (“HCC Option”) to obtain an exclusive, royalty-bearing license to TROV’s
interest in any Invention and/or to TROV Background IPR to the extent such TROV
Background IPR would be useful or necessary to PerkinElmer (i.e. including but
not limited to development phases that produce no Inventions or in the event of
“work for hire” development) for use within the HCC Field.

 

4.2.                              The HCC Option may be exercised as follows: 
Within fifteen (15) days of PerkinElmer receiving from or providing to TROV a
written notification of the end of a PoP phase selected from Phases 1.5, 2.5,
and 3.5, PerkinElmer shall notify TROV in writing of its desire to exercise the
HCC Option.

 

4.3.                              The Parties shall enter into good faith
negotiations as to commercially reasonable and mutually acceptable terms and
conditions of the exclusive license.  The good faith negotiations may include,
but not be limited to, the royalty rate, minimum royalty, and milestone
payments.  For the purposes of the present paragraph, commercially reasonable
shall mean taking into consideration at least the following: the contribution of
the Invention or Background IPR to a product(s) and/or service(s) incorporating
the Invention or requiring the Background IPR; the contribution of the
respective Parties to the conception of the Invention or need for Background
IPR; the investment in developing, testing, and marketing the product and/or
service; the price and market size for the product and/or service; other
licenses paid to market and sell the product and/or service; and, the price of
any competitive products and/or services.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion.

 

4

--------------------------------------------------------------------------------


 

4.4.                              In the event that despite good faith efforts,
the Parties are unable to agree on such terms and conditions within sixty (60)
days after TROV’s receipt of notice of PerkinElmer’s exercise of the HCC Option,
or in the event that the PerkinElmer does not exercise the HCC Option within the
fifteen (15) day notice period, TROV shall be free to license any Invention to
any non-affiliated third party upon such bona fide terms as TROV deems
appropriate, without any further obligation to PerkinElmer.

 

4.5.                              If, for a period of one (1) year following the
end of the HCC Option’s sixty (60) day negotiation period, TROV wishes to enter
into a license agreement with a third party pursuant to which TROV shall grant
to such third party a license to any Invention on terms that are in the
aggregate more favorable to TROV than the terms last offered by TROV to
PerkinElmer, then TROV shall, prior to entering into such license agreement,
first offer to enter into such license agreement with PerkinElmer instead of
such third party.  If PerkinElmer accepts TROV’s offer to enter into such
license agreement within thirty (30) days after TROV delivers such license
agreement to PerkinElmer, then PerkinElmer and TROV shall execute and deliver
such license agreement.  If PerkinElmer has not accepted TROV’s offer to enter
into such license agreement within such thirty (30) day period, then TROV shall
be free to execute and deliver such license agreement with such third party.

 

5.                                       * and Diagnostics Option.

 

5.1.                              TROV shall grant PerkinElmer an exclusive
option (“* Option”) to obtain an exclusive, royalty-bearing license to TROV’s
interest in any Invention and/or to TROV Background IPR to the extent such TROV
Background IPR would be useful or necessary to PerkinElmer (i.e. including but
not limited to development phases that produce no Inventions or in the event of
“work for hire” development) for use within the field of *  and diagnostics (“*
Field”).

 

5.2.                              The * Option may be exercised as follows: 
Within fifteen (15) days of PerkinElmer receiving from or providing to TROV a
written notification of the end of Phase 1.5, PerkinElmer shall notify TROV in
writing of its desire to exercise the * Option.

 

5.3.                              The Parties shall enter into good faith
negotiations as to commercially reasonable and mutually acceptable terms and
conditions of the exclusive license.  The good faith negotiations may include,
but not be limited to, the royalty rate, minimum royalty, and milestone
payments.  For the purposes of the present paragraph, commercially reasonable
shall mean taking into consideration at least the following: the contribution of
the Invention or Background IPR to a product(s) and/or service(s) incorporating
the Invention or requiring the Background IPR; the contribution of the
respective Parties to the conception of the Invention or need for Background
IPR; the investment in developing, testing, and marketing the product and/or
service; the price and market size for the product and/or service; other
licenses paid to market and sell the product and/or service; and, the price of
any competitive products and/or services.

 

In the event that despite good faith efforts, the Parties are unable to agree on
such terms and conditions within sixty (60) days after TROV’s receipt of notice
of PerkinElmer’s exercise of the * Option, or in the event that the PerkinElmer
does not exercise the * Option within the fifteen (15) day notice period, TROV
shall be free to license any Invention to any third party upon such bona fide
terms as TROV deems appropriate, without any further obligation to PerkinElmer.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion.

 

5

--------------------------------------------------------------------------------


 

6.              TROV Option Following HCC and * Options

 

6.1.                            PerkinElmer shall grant TROV an option (“TROV
Option”), in each instance, following a) PerkinElmer’s exercise of its HCC
Option or * Option or both with no successful resulting license or a resulting
license that provides non-exclusive rights to PerkinElmer, or b) PerkinElmer’s
failure to exercise its HCC Option or * Option, or c) PerkinElmer’s exercise of
its HCC Option or the * Option or both with a resulting license that provides
exclusive rights to PerkinElmer in the HCC Field or the * Field, but not both;
to obtain an exclusive or non-exclusive, royalty-bearing license, as negotiated
by the Parties, to PerkinElmer’s interest in any Invention and/or to PerkinElmer
Background IPR to the extent such PerkinElmer Background IPR would be useful or
necessary to TROV.

 

6.2.                            The TROV Option may be exercised as follows: 
TROV shall notify PerkinElmer in writing of its desire to exercise the TROV
Option within fifteen (15) days a) after conclusion of negotiations with no
successful resulting license from following PerkinElmer’s exercise of its HCC
Option or * Option or both, b) after the Parties enter a non-exclusive license
agreement following PerkinElmer’s exercise of its HCC Option or * Option or
both, c) after PerkinElmer has relinquished both the HCC Option and * Option due
to failure to exercise, d) after the Parties enter an exclusive license
agreement for either HCC Field or the * Field following PerkinElmer’s exercise
of its HCC Option or * Option.

 

6.3.                            The Parties shall enter into good faith
negotiations as to commercially reasonable and mutually acceptable terms and
conditions of any exclusive or non-exclusive license.  The good faith
negotiations may include, but not be limited to, the royalty rate, minimum
royalty, and milestone payments.  For the purposes of the present paragraph,
commercially reasonable shall mean taking into consideration at least the
following: the contribution of the Invention or Background IPR to a
product(s) and/or service(s) incorporating the Invention or requiring the
Background IPR; the contribution of the respective Parties to the conception of
the Invention or need for Background IPR; the investment in developing, testing,
and marketing the product and/or service; the price and market size for the
product and/or service; other licenses paid to market and sell the product
and/or service; and, the price of any competitive products and/or services.

 

In the event that despite good faith efforts, the Parties are unable to agree on
such terms and conditions within sixty (60) days after PerkinElmer’s receipt of
notice of TROV’s exercise of the TROV Option, or in the event that TROV does not
exercise the TROV Option within the fifteen (15) day period, PerkinElmer shall
be free to license any Invention to any third party upon such bona fide terms as
PerkinElmer deems appropriate, without any further obligation to TROV.

 

7.                                      Results: Access, Third Party Disclosures
and Publication.  The data generated from performance of the PoP work, including
without limitation raw, annotated, and summarized data, is referred to in this
Agreement as the “Results.”  Subject to the restrictions noted in this section,
the Parties agree to make all Results freely available to each other.  Any
disclosure to a third party, publication, or public presentation of the Results
(each, a “Publication”) must be approved in advance by both Parties in writing
regardless of whether or not a non-public disclosure is made to a third party
who has assumed confidentiality or non-use obligations to PerkinElmer or TROV. 
To the extent relevant, Publication will appropriately cite the contributions of
each Party using customary standards of scientific attribution.  Each Party will
provide, for the other Party’s approval, a draft of any Publication at least
thirty (30) days prior to submission for publication or presentation or third
party disclosure.  However, and only in the absence of a successful exclusive
license agreement between the Parties under the HCC Option or * Option, each
Party shall be free to disclose Results to a third party who has assumed
confidentiality obligations to the disclosing Party.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion.

 

6

--------------------------------------------------------------------------------


 

A non-publishing Party may identify any of its Confidential Information in the
draft Publication in a written notice to the publishing Party, and the
publishing Party will delete such Confidential Information prior to submission
for publication or presentation.  A non-publishing Party may also identify any
of its Intellectual Property in the proposed Publication for which it desires to
file a patent application and request in writing that the publishing Party
either delete the information or delay the Publication until the earlier of the
patent application filing date or ninety (90) days after written notice
requesting the delay, and the publishing Party will so either delete or delay. 
Nothing in this section shall be construed as limiting the ability of either
Party to any patent filings or otherwise secure intellectual property rights.

 

The Parties recognize that the PoP work includes the use of human samples
provided by TROV and derivatives of such samples, including but not limited to
urine samples, isolated nucleic acids, and transrenal nucleic acids and copies
thereof.  The Parties agree that no TROV provided human sample or derivative
thereof may be provided to any third party unless approved in advance by both
Parties in writing regardless of whether or not the third party has assumed
confidentiality or non-use obligations to PerkinElmer or TROV.  The Parties
further agree to destroy all existing TROV provided human samples and
derivatives thereof upon the expiration or termination of this Agreement.

 

8.                                      Liability.

 

8.1                               PerkinElmer acknowledges that the proof of
principle work represents experimental research and the use of experimental
materials whose properties and safety may not have been established. 
Accordingly specific results cannot be guaranteed and any results or materials
arising from the work are provided “as is” and without any express or implied
warranties, representations or undertakings.

 

8.2                               To the extent permitted by law, the maximum
limit of either Party’s liability in connection with this agreement, whether in
contract, tort, negligence, breach of statutory duty or otherwise shall not
exceed the price paid (including all amounts that should have been paid) by
PerkinElmer under this agreement, except that this limit shall not apply in
respect of any death or personal injury caused by a Party’s negligence or
willful misconduct.  Neither Party shall be liable to the other in contract,
tort, negligence, breach of statutory duty or otherwise for any loss, damage,
costs or expenses of any nature whatsoever incurred or suffered by such Party of
an indirect or consequential nature.

 

9.                                      Term and Termination.

 

9.1                               The term of this Agreement shall come into
force on the date of last signature and, unless earlier terminated by
PerkinElmer or TROV via a written notification of Termination of PoP, shall
expire no later than thirty (30) days from completion of all phases of PoP work.

 

9.2                               This Agreement can be terminated by written
notice by either TROV or PerkinElmer in the event of the material breach by the
other of any of the obligations contained in this Agreement, which breach, if it
can be remedied, remains uncured within thirty (30) days after receipt by the
Party in breach of written notice from the other specifying the breach and the
action required to remedy the same.

 

9.3                               The expiration or early termination of this
Agreement shall not affect the rights and obligations of the Parties under the
terms of this Agreement relating to ownership and use of any Inventions, TROV
IPR, or liability as described herein; provided, however, that the HCC Option,
the * Option and the TROV Option, if not exercised, shall expire upon the
expiration or termination of this Agreement.

 

--------------------------------------------------------------------------------

*Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portion.

 

7

--------------------------------------------------------------------------------


 

10.                               Other Terms.

 

10.1.                     TROV and PerkinElmer agree that the terms set out in
this Agreement and the attached Schedule 1 constitute the entire agreement
between the Parties.  Any variation shall be in writing and signed by authorized
signatories for both Parties.  For clarity, the Confidential Disclosure
Agreement between PerkinElmer and TROV
dated                                                                                                                                                                              
(the “CDA”) remains in full force and effect and all information disclosed by
one Party to the other Party pursuant to this Agreement shall be deemed to be
the Confidential Information of such disclosing Party pursuant to the CDA. 
Notwithstanding the last sentence of Section 2 of the CDA, the rights of the
Receiving Party to use the Confidential Information of the other Party for the
Purpose shall extend throughout the term of this Agreement and the “Purpose”
shall be deemed to include enablement of the Receiving Party’s performance of
its obligations pursuant to this Agreement.

 

10.2                        Each of TROV and PerkinElmer MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, THE VALIDITY OF PATENT RIGHTS CLAIMS ISSUED OR PENDING, OR
THAT THE USE OR PRACTICE OF THE PATENT RIGHTS WILL NOT INFRINGE ON ANY PATENT
COPYRIGHT, TRADEMARK, OR OTHER PROPRIETARY RIGHTS.

 

10.3                        The failure on the part of either TROV or
PerkinElmer to exercise or enforce any such right conferred upon it under the
Terms of this Agreement shall not be deemed to be a waiver of any right or
operate to bar the enforcement thereof at any time or time thereafter.

 

10.4                        All obligations, duties and actions performed by the
Parties hereunder shall be performed as an independent contractor.  Nothing in
this Agreement shall be construed as constituting a Party or any person within a
Party’s employment as an agent, employee or joint venturer of or with the other
Party, or as otherwise authorizing either Party to act for or on behalf of the
other Party.

 

10.5                        This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Delaware, U.S.A. without
regard to the conflicts of law provisions thereof.  The Parties shall use good
faith efforts to resolve any dispute, claim or proceeding arising out of or
relating to this agreement.  In the event that any disputes cannot be resolved
then the senior executives of the Parties who have authority to settle the same
shall use good faith efforts to resolve the same.  If the matter is not resolved
through negotiation, it shall be settled  by arbitration according to the terms
of the American Arbitration Association.

 

10.6                        Amendment and Waiver. This Agreement may not be
amended except by a writing signed by authorized representatives of each Party.
A waiver of any breach or provision of this Agreement may only be made in a
writing signed by an authorized representative of the waiving Party.  Any waiver
of a particular provision or breach of this Agreement by a Party may not be
construed as, or constitute, a continuing waiver of such provision or breach, or
of other breaches of the same or other provisions of this Agreement.

 

10.7                        Severability. If any provision of this Agreement is
held illegal, invalid, or unenforceable by a court of competent jurisdiction,
the other provisions of this Agreement will not be affected and will remain in
full force and effect, and the Agreement will be interpreted as if such
provision were not included in this Agreement, provided that the Parties will in
good faith negotiate an amendment to the Agreement to replace the excluded
provision with a legal, valid, and enforceable provision that addresses the
intent of the excluded provision.

 

10.8                        Interpretation.  The headings in this Agreement are
for purposes of convenience of reference only and may not be considered in the
construction or interpretation of this Agreement.  The Parties have participated
jointly in the negotiation and drafting of this Agreement, and no presumption or
burden of proof may arise favoring or disfavoring any Party by virtue of the
authorship of any provision of this Agreement.

 

8

--------------------------------------------------------------------------------


 

10.9                        Counterparts. This Agreement may be executed in one
or more counterparts, each of which when executed and delivered will be an
original and all of which will constitute one and the same instrument. 
Signatures delivered by electronic file or facsimile will be deemed to be
original signatures.

 

10.10                 Notice. Any notice given under this Agreement must be in
writing and delivered to the address for such Party set forth on the signature
page of this Agreement, via certified mail return receipt requested, or via
overnight courier.  A Party may from time to time change its address for notices
by providing written notice of such change to the other Parties in writing in
accordance with this Section 10.10.  Any notice will be deemed given upon
receipt by the addressee, which may be confirmed by a delivery receipt.

 

10.11                 Agreement Terms and Press Release.  This Agreement and its
terms, including each and all exhibits, shall be considered Confidential
Information and shall not be disclosed without the prior written approval of the
other Party, including any press release announcing the execution of this
Agreement.  Notwithstanding any other provision herein, a Party shall comply as
required (“Legal Requirement”) under applicable law or regulation to disclose
the existence of this Agreement, or a term or condition herein, and the Parties
acknowledge that such a disclosure may cause information to no longer be
Confidential Information.  The Party with a Legal Requirement shall give prompt
written notice of the requirement to the other Party and sufficient opportunity
for the other Party to object to the disclosure.  The Parties agree that the
Party with the Legal Requirement shall have sole discretion for complying with
an applicable law or regulation.

 

9

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

RESEARCH AND DEVELOPMENT AGREEMENT

 

This Agreement is executed by an authorized representative of each Party on the
date set forth below, to be effective as of the Effective Date.

 

Trovagene, Inc.:

 

By:

/s/ Mike Terry

 

 

 

 

Name:

Mike Terry

 

Title:

VP Corporate Development

 

Date:

April 25, 2013

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PerkinElmer Health Sciences, Inc.:

 

 

 

 

By:

/s/ Richard Begley

 

 

 

 

Name:

Richard Begley

 

Title:

President –Emerging Technologies

 

Date:

April 25, 2013

 

 

 

Address for notices:

 

 

 

 

 

PerkinElmer Health Sciences, Inc.

 

 

940 Winter Street

 

 

Waltham, MA 02451

 

 

Attn: General Counsel

 

 

781-663-6900

 

 

10

--------------------------------------------------------------------------------